— In a proceeding pursuant to CFLR article 78, inter alla, in the nature of mandamus to compel the appellants to authorize, calculate, and issue refunds for overpayment of taxes due pursuant to an order and judgment (one paper) entered September 1, 2011, in an underlying consolidated proceeding pursuant to RFTL article 7 entitled Matter of AVR-Massapequa, LLC v Board of Assessors, commenced in the Supreme Court, Nassau County, under index No. 406981/09, the appeal is from a judgment of the Supreme Court, Nassau County (Adams, J.), entered June 21, 2012, which granted the petition and directed the appellants to pay the petitioner the principal sum of $46,459.70.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court did not err in granting the petition and entering the subject judgment in favor of the petitioner. It is undisputed that the petitioner is entitled to a refund pursuant to an order and judgment (one paper) entered in an underlying consolidated tax certiorari proceeding. Under the circumstances presented here, the court properly rejected the appellants’ argument that the relief requested by the petitioner should be denied on the ground that granting such relief in this and other similar proceedings would result in “fiscal chaos” (see Matter of Long Is. Automotive Group, Inc. v Board of Assessors of Nassau County, 116 AD3d 854 [2014] [decided herewith]; Key span Generation, LLC v Nassau County, 115 AD3d 812 [2d Dept 2014]). Eng, EJ., Miller, Hinds-Radix and Maltese, JJ., concur.